NOTICE
                                      2022 IL App (5th) 220373-U
                                                                                 NOTICE
 Decision filed 11/01/22. The
                                                                      This order was filed under
 text of this decision may be
                                    NOS. 5-22-0373, 5-22-0374 cons.   Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                         not precedent except in the

 Rehearing or the disposition of               IN THE                 limited circumstances allowed
 the same.                                                            under Rule 23(e)(1).


                                   APPELLATE COURT OF ILLINOIS

                             FIFTH DISTRICT
________________________________________________________________________

In re J.B. and L.B., Minors                 )     Appeal from the
                                            )     Circuit Court of
(The People of the State of Illinois,       )     Macon County.
                                            )
      Petitioner-Appellee,                  )
                                            )     No. 19-JA-263
v.                                          )     No. 19-JA-264
                                            )
Laura F.,                                   )     Honorable
                                            )     Thomas E. Little,
      Respondent-Appellant).                )     Judge, presiding.
________________________________________________________________________

         PRESIDING JUSTICE BOIE delivered the judgment of the court.
         Justices Moore and Vaughan concurred in the judgment.

                                             ORDER

¶1       Held: We affirm the circuit court’s judgment where the circuit court’s findings
               that the respondent was an unfit person based upon its determination that
               the respondent failed to make reasonable progress for the return of the
               minor children during any nine-month period following the adjudication of
               neglect, and that termination of the respondent’s parental rights was in the
               best interests of J.B. and L.B., were not against the manifest weight of the
               evidence.

¶2       The respondent, Laura F., is the natural mother of J.B., born March 12, 2013, and

L.B., born March 26, 2014 (minor children). On June 14, 2022, the circuit court entered a

judgment terminating the respondent’s parental rights based upon its findings that the

                                                  1
respondent was an unfit person, and that termination of her parental rights was in the best

interests of the minor children. The respondent appeals the circuit court’s judgment,

arguing that the State failed to prove that the respondent had not made reasonable

progress towards the return of the minor children during the nine-month period following

the adjudication of abuse or neglect. The respondent also argues that the circuit court

erred in finding that the respondent had not made reasonable efforts to correct the

conditions that were the basis for the removal of the minor children and erred in finding

that the respondent had not maintained a reasonable degree of interest, concern, or

responsibility as to the welfare of the minor children. Further, the respondent argues that

the circuit court’s finding that it was in the best interests of the minor children to

terminate the parental rights of the respondent was against the manifest weight of the

evidence. For the following reasons, we affirm the judgment of the circuit court.

¶3                                          I. BACKGROUND

¶4      On September 4, 2019, the State filed juvenile petitions 1 pursuant to the Juvenile

Court Act of 1987 (Act) (705 ILCS 405/1-1 et seq. (West 2018)). The petitions alleged

that the respondent had mental health and substance abuse issues, and that the minor


        1
          A juvenile petition was filed on behalf of J.B. in matter 19-JA-263 and on behalf of L.B. in
matter 19-JA-264. The common law records do not contain a circuit court order consolidating the cases;
however, the records indicate that the circuit court proceeded with the two separate cases as a single
matter. Further, the majority of orders entered in these cases applied to both cases without separate
findings concerning each minor. Therefore, we will refer to the filings on behalf of the minor children
collectively without separately indicating to which minor child the filing applied unless the filings differ,
or such clarification is needed for our analysis. This court, sua sponte, consolidated the appeals on June
21, 2022.
         The juvenile petitions filed on behalf of the minor children were also filed against the minor
children’s natural father, but the termination of the natural father’s parental rights is not at issue in this
appeal. As such, this court has limited the summarization of the background information to that
information related to the respondent and necessary to the issues raised on appeal.
                                                      2
children were dropped off by the school bus after school but that the respondent

frequently was not home, and the minor children were returned to school. The petitions

also alleged that when the Department of Children and Family Services (DCFS) went to

investigate, J.B. was running into the street clothed only in a diaper and that J.B. suffered

from autism spectrum disorder and had developmental delays.

¶5     As such, the juvenile petitions alleged that the minor children were neglected due

to not receiving the proper care necessary for the minor children’s well-being pursuant to

section 2-3(1)(a) of the Act; being in an injurious environment pursuant to section 2-

3(1)(b) of the Act; and having a parent or other person responsible for the minor

children’s welfare leaving them without supervision for an unreasonable time without

regard for the mental or physical health, safety, or welfare of the minor children pursuant

to section 2-3(1)(d) of the Act. Id. § 2-3(1)(a), (1)(b), (1)(d). The juvenile petitions

further alleged that the minor children were abused as defined in section 2-3(2)(ii) of the

Act, because a parent, family member, and/or a paramour of the minor children’s parent

created a substantial risk of physical injury by other than accidental means. Id. § 2-

3(2)(ii).

¶6     The same day, a shelter care report and a parent-child visitation plan were filed on

behalf of the minor children by DCFS. According to the report, on August 30, 2019, at 2

p.m., the respondent was not home to get the minor children off the school bus. The

person reporting (reporter) the initial information to DCFS informed the agency that the

bus had pulled away from the home and the reporter thought the minor children would be

taken back to school. The reporter texted the respondent informing her that the minor
                                          3
children were not dropped off at home. The reporter informed DCFS that the respondent

was frequently either not at home or just did not answer the door when the minor children

were dropped off. One such incident occurred when L.B. got off the bus and went into

the home but the respondent was not there. During that incident, J.B. did not get off the

bus and was taken back to school. The shelter care report also stated that the respondent

suffered from mental health issues, including anxiety, depression, and bipolar disorder.

Despite her mental health issues, the respondent reported that she took herself off of her

medication and was “just smoking marijuana now.” Further, the report stated that the

respondent had anger issues and could be heard yelling at the minor children from inside

the home. According to the reporter, the respondent met a man, Brandon, who was her

sole focus and was very controlling. Further, the children were loud and aggressive. The

minor children had gone without food, and the neighbors had cooperated to provide food

for the family.

¶7     While investigating the case, the DCFS caseworker observed J.B. running out of

the house and into the street wearing nothing but a diaper. A neighbor attempted to

redirect J.B. onto the sidewalk and the DCFS caseworker followed the neighbor and J.B.

to another neighbor’s home where the respondent was sitting on the porch. The

respondent became extremely irate and began yelling at the DCFS caseworker when she

informed the respondent that she was from DCFS. When asked why J.B. was unattended,

the respondent replied that she was just next door and that she had put the child down for

a nap. The DCFS caseworker explained that the traffic was dangerous for the minor and

informed the respondent why the situation had been reported. According to the
                                      4
respondent, she was unable to get the minor children off the school bus because she had

been at the plasma center donating and the center was very busy.

¶8       The shelter care report stated that the respondent’s home was unclean and infested

with roaches. The respondent reported that she had a roach problem for a while. The

DCFS caseworker also observed the kitchen to be full of dirty dishes and the garbage to

be overflowing. The respondent reported that she had not had time to clean. While the

respondent was showing the DCFS caseworker around the house, J.B. had run out of the

house and made it across the street without the respondent noticing. The respondent

reported that J.B. had been diagnosed with autism and attention deficit hyperactivity

disorder (ADHD) and took medication twice daily to treat his symptoms. The DCFS

caseworker observed both minor children wearing diapers with the respondent stating

that J.B. must wear them and that L.B. wears them because J.B. does. From a prior

investigation, the DCFS caseworker learned that the respondent had a mental health

diagnosis. The respondent reported that she saw a doctor every three months for

medication management but that she had not taken her medications since May 2019

because she no longer needed them. According to the respondent, she smoked marijuana

daily.

¶9       The DCFS caseworker then spoke with J.B.’s teacher who informed her that the

respondent kept J.B. out of school for the entire last quarter of the school year due to the

child’s “fits.” The teacher also stated that the respondent had reported that J.B. had been

ill but that the school had determined that he had not been ill. According to the teacher,

J.B. had an individualized education plan (IEP) due to his intellectual disability. The
                                          5
teacher further informed the DCFS caseworker that the school received a call from the

bus company stating that when they went to drop off J.B. at home, L.B. was observed on

the porch crying and there was nobody home to let L.B. in the house. The bus had then

taken both minor children back to school until the respondent could be reached. The

teacher reported that when the respondent had been informed that the minor children

were home alone, the respondent “did not seem concerned.” As such, DCFS took

protective custody of the minor children on August 30, 2019, and the minor children were

placed in a traditional foster home that day.

¶ 10   The shelter care report noted the family’s prior involvements with DCFS, stating

that the family had a lengthy history with DCFS with two open cases in the past. The

shelter care report recommended that the minor children should remain in the care of

DCFS based on their young age, their inability to protect themselves, the respondent’s

untreated mental health issues, and the respondent’s daily use of marijuana. Further, the

shelter care report stated that the respondent did not provide adequate supervision for the

minor children, which placed them in jeopardy of injury as well as the home being

unclean and roach infested, again creating an injurious environment for the minor

children.

¶ 11   On September 4, 2019, based upon the respondent’s stipulation, the circuit court

entered a temporary custody order granting temporary custody of the minor children to

the Guardianship Administrator of DCFS. The circuit court also entered an order

appointing a court appointed special advocate (CASA) for the minor children.


                                                6
¶ 12   On October 7, 2019, the circuit court entered an adjudicatory order, noting that the

respondent had been served with a summons but had not appeared in court. According to

the adjudicatory order, the respondent’s attorney was present but stated that he had not

had any contact with the respondent. The circuit court found that the allegations of the

petition were proven by a preponderance of the evidence based upon the respondent’s

mental health and substance abuse issues, and that the respondent was “defaulted” based

on her failure to appear for the adjudicatory hearing.

¶ 13   The circuit court also entered a dispositional order on October 7, 2019. The

dispositional order indicated that the circuit court found the respondent, for reasons other

than financial circumstances alone, was unfit, unable, or unwilling to care for, protect,

train, educate, supervise, or discipline the minor children and that placement with the

respondent was contrary to the health, safety, and best interests of the minor children

because of the respondent’s ongoing mental health and substance abuse issues. The

circuit court further found that reasonable efforts had been made to keep the minor

children in the home, but the efforts had not eliminated the necessity for the removal of

the minor children from the home. Based upon those findings, the circuit court found it to

be in the best interests of the minor children to make them wards of the court and to grant

custody and guardianship to DCFS. The circuit court’s dispositional order also directed

that the respondent would have supervised visitation and ordered her to cooperate fully

and completely with DCFS; specifically, to comply with the terms of the service plan and

to correct the conditions that required the minor children to be in care or risk the

termination of her parental rights regarding the minor children.
                                              7
¶ 14   On March 5, 2020, DCFS filed a permanency review report and the first service

plan with the circuit court. The service plan was implemented on February 26, 2020, and

required the respondent to engage in services including: (1) sign all necessary releases of

information; (2) submit to a mental health assessment and follow all recommendations of

the assessment; (3) complete domestic violence classes; (4) complete a substance abuse

assessment and follow any recommendations; (5) cooperate with any urine or blood tests

requested by service providers; (6) ensure appropriate parenting standards for her

children; and (7) engage in parenting classes.

¶ 15   The permanency review report indicated that the respondent was referred for

supervised two-hour visitation twice weekly and was provided with transportation

assistance. According to the permanency review report, since October 24, 2019, the

respondent had been inconsistent with attending the visits, missing at least two or three

visits per month. The respondent was also referred for a substance abuse assessment;

however, the respondent did not complete the assessment as required despite being given

bus tokens for transportation to attend these services.

¶ 16   The permanency review report further indicated that the respondent was referred

for a mental health assessment on November 9, 2019. The caseworker was informed that

the respondent met with her counselor on January 24, 2020, to begin counseling services.

On February 17, 2020, the caseworker was informed that the respondent did not appear

for her appointments and that the counselor had made attempts to contact the respondent,

but that she did not respond. The counselor informed the caseworker that she would


                                              8
continue to reach out to the respondent in an effort to complete the mental health

assessment.

¶ 17   The respondent was also referred to parenting education on December 17, 2019.

On February 28, 2020, the respondent’s parenting counselor reported that the respondent

had missed her scheduled appointments the prior four weeks and was at risk of being

dropped from the program. On March 4, 2020, the caseworker was informed that the

respondent missed her appointment, and the parenting counselor would discuss this with

her supervisor to determine a course of action due to the respondent’s lack of attendance.

The respondent was next referred for domestic violence classes but could not begin these

services until she completed the parenting education classes. Lastly, the respondent was

unemployed and reported that she was unable to actively look for employment due to her

having health concerns. The respondent had not provided DCFS with any documentation

to support her claims of suffering from health issues, but the respondent reported

donating plasma daily to support herself. The permanency review report of March 5,

2020, recommended a permanency goal of return home within 12 months.

¶ 18   On March 13, 2020, CASA filed its initial report to the circuit court. The CASA

report stated that J.B. was having behavior issues at school and received a call home at

least two or three times per week due to his behaviors. According to CASA, their only

concern was that J.B. was not receiving counseling at that time. As to L.B., the CASA

report stated that she was in kindergarten and attended school for the first time. She was

observed playing with another child in an extremely nice manner. She used the words

“please” and “thank you” to the child while playing. L.B. loved to write and color.
                                        9
According to CASA, they had no concerns with L.B. at that time. The CASA report

further stated that the agency set up several meetings with the respondent and each of

those resulted in the respondent not answering the door or her cell phone. According to

CASA, they were concerned with the respondent’s lack of engagement and involvement.

The CASA report recommended a permanency goal of return home.

¶ 19   The circuit court entered an initial permanency order pursuant to section 2-28(2)

of the Act on March 18, 2020. 705 ILCS 405/2-28(2) (West 2020). The respondent was

not present in court. The circuit court considered the March 5, 2020, DCFS permanency

review report and service plan, and found that the respondent had not made reasonable

and substantial progress towards the return home of the minor children and had not made

reasonable efforts toward returning the minor children home. The circuit court directed

that the minor children remain in the custody of DCFS with a permanency goal of return

home within 12 months, based upon the respondent’s failure to engage in services.

¶ 20   On September 3, 2020, CASA filed its second report to the circuit court. The

second CASA report stated that J.B. was an “incredibly happy seven-year-old boy that is

a joy to talk to and be around.” He liked watching cartoons and playing with toys. He had

an IEP and was in special needs classes in school. He struggled with learning and his

disability; however, these things did not prevent him from being able to engage in

conversation with others. The second CASA report stated that J.B. was in a nice, clean

home and a loving environment. According to CASA, they had no concerns regarding

J.B. at that time.


                                           10
¶ 21   The second CASA report also stated that L.B. was six years old, in first grade, and

took joy in learning. She liked to read, count numbers, color, and play with J.B. She was

a happy, smart girl who always made sure others around her were happy as well,

especially J.B. Whenever J.B. was down, L.B. did whatever she could to lift him up. The

second CASA report stated that L.B. was in a nice, clean home and a loving environment.

According to CASA, they had no concerns regarding L.B. at that time.

¶ 22   The second CASA report then stated that CASA had not had any contact with the

respondent. Initially, the respondent would make appointments to meet with CASA;

however, she never kept the scheduled appointments. CASA had not been able to contact

the respondent at all, even though the respondent was fully aware of CASA’s

involvement in the case. Further, the second CASA report stated the respondent was rated

unsatisfactory by all agencies and had been taken off their lists, due to the respondent’s

noncompliance. According to the second CASA report, they were concerned with the

respondent’s lack of parental involvement. The second CASA report recommended the

permanency goal be changed to substitute care pending determination on termination of

parental rights.

¶ 23   On September 3, 2020, DCFS filed a second permanency review report with the

circuit court. According to this second permanency report, on April 10, 2020, a child and

family team meeting (CFTM) was held with DCFS, and all service providers involved in

the case. The respondent was made aware of the CFTM meeting but did not engage in the

meeting. The second permanency report indicated that during the CFTM meeting, it was

reported that the respondent failed to complete her mental health evaluation, rescheduling
                                            11
it on many occasions, and did not return telephone calls to complete it. It was further

reported that the respondent only completed approximately two parenting education

classes and had not been attending classes or returning telephone calls. The parenting

education counselor had gone to the respondent’s home on numerous occasions to meet

with the respondent, but she did not answer the door. It was further reported that if the

respondent wanted to reengage in services, she would need to reach out to the counselor

to begin again. The visitation worker reported that the respondent usually attended

visitation via video since COVID-19 prevented personal visitation. After the CFTM

meeting, the DCFS caseworker contacted the respondent and informed her, via voicemail,

that she should contact the caseworker about services.

¶ 24   According to the second permanency report, on June 26, 2020, a meeting between

the visitation supervisor and the caregiver was held to discuss how in-person visitation

would resume. It was concluded that in-person visitation would occur at DCFS’s

Danville, Illinois, office, twice weekly for two hours. On August 5, 2020, the caseworker

spoke with the respondent, explaining that the respondent needed to reengage in services

in order to be on track to achieve the goal of return home. At that time, the respondent

stated that she would call and try to reengage; however, as of the preparation of the

second permanency report, the respondent had not yet begun services. Further, the

respondent had not completed her substance abuse assessment.

¶ 25   On September 9, 2020, the circuit court entered a second permanency order. The

respondent was not present in court for the permanency hearing. The circuit court

considered the September 3, 2020, DCFS second permanency report and the March 5,
                                       12
2020, service plan. The second permanency order indicated that the circuit court had

found that the respondent had not made reasonable and substantial progress nor

reasonable efforts towards the return home of the minor children. The circuit court

directed that the minor children remain in the custody of DCFS with a permanency goal

of return home within 12 months.

¶ 26   On February 25, 2021, DCFS filed a third permanency hearing report and a second

service plan with the circuit court. The second service plan indicated that the respondent

was to engage in several services which were consistent with the first service plan. The

third permanency hearing report noted that the caseworker had contacted the

respondent’s various service providers who all reported that, due to the respondent’s lack

of involvement, she would need to contact them to begin services again. The respondent

was again referred for services, but had not engaged in services, stating that “she will

follow up at later dates.” The respondent also had not completed her substance abuse

assessment. The third permanency hearing report noted that the respondent usually

visited with the minor children twice weekly and that she was provided transportation for

these visits. The DCFS caseworker reported that, at least once weekly, she would have

face-to-face conversations with the respondent after the visits due to the respondent

stating “her phone isn’t working.” During every conversation, the caseworker stated that

she explained and encouraged the respondent to reengage in services in order to be on

track to achieve reunification.

¶ 27   On February 25, 2021, CASA filed its third report to the circuit court. The third

CASA report stated that L.B. was a happy and playful six-year-old in first grade. Overall,
                                          13
L.B. was a “great kid that listens well and respects others.” She was nice, polite, and a joy

to be around. According to CASA, they had no concerns regarding L.B. at that time. The

third CASA report stated that J.B. was seven years old, in the second grade, and had an

IEP in place at school. Since J.B. attended a school that addressed his needs, he was

getting assistance with his studies and, as a result, was doing quite well. J.B. loved to

read books and spend time on his tablet listening to books. J.B. sung in the choir at

church, which he attended regularly. According to CASA, they had no concerns

regarding J.B. at that time.

¶ 28   The third CASA report indicated that the respondent had not answered or returned

telephone calls to CASA. Further, CASA was concerned with the respondent’s lack of

contact with the agency and her lack of effort completing services. The third CASA

report recommended a permanency goal of substitute care pending court determination of

termination of parental rights.

¶ 29   On March 3, 2021, the circuit court entered a third permanency order. The

respondent was present in court. The circuit court considered the February 25, 2021,

DCFS third permanency hearing report, second service plan. The third permanency order

indicated that the circuit court had found that respondent had not made reasonable and

substantial progress nor reasonable efforts towards the return home of the minor children.

The circuit court directed that the minor children remain in the custody of DCFS with a

permanency goal of return home within 12 months.

¶ 30   On August 19, 2021, CASA filed its fourth report to the circuit court. The fourth

CASA report indicated that J.B. communicated his wants and needs well and could hold
                                        14
conversations. He had made progress with his speech due to the learning assistance he

received due to his IEP. According to CASA, they had no concerns regarding J.B. at that

time. The fourth CASA report stated that L.B. loved to read, color, and watch cartoons.

Unfortunately, she was retained in school and would repeat first grade. According to her

foster parent, virtual learning was a struggle for L.B. and played a large role in L.B.’s

inability to master first grade because she “learns better, hand on.” L.B. enjoyed helping

her foster parent prepare meals and helped with grocery shopping. She played well with

other children and, although they had little spats at times, enjoyed spending time with

J.B. According to CASA, they had concerns with L.B. struggling academically at that

time.

¶ 31    The fourth CASA report indicated that CASA had only one contact with the

respondent since the last court date, even though the respondent was fully aware of

CASA’s involvement in the case. During that telephone call, CASA mentioned the

respondent’s failure to keep any of her scheduled appointments with the agency. The

respondent began yelling that she had laundry to do and, “to her, that was more important

than meeting to discuss progress made and her children.” The fourth CASA report stated

that CASA was aware that the respondent had missed several visits with the children and

that CASA was informed by the DCFS caseworker that the respondent had failed to make

reasonable progress on her service plan. The fourth CASA report further indicated that it

was concerned with the respondent’s lack of parental involvement and her failure to stay

in contact with CASA. The fourth CASA report recommended a permanency goal of

substitute care pending court determination on termination of parental rights.
                                            15
¶ 32   On August 23, 2021, DCFS filed a fourth permanency hearing report and a third

service plan with the circuit court. The third service plan indicated that the respondent

was to engage in several services which were consistent with the first and second service

plans. The family service plan rated the respondent as making unsatisfactory progress in

all of her required services, including mental health, domestic violence, substance abuse,

and parenting.

¶ 33   According to the fourth permanency report, during the reporting period, the

respondent was again referred for services, including mental health, parenting, and

substance abuse services, but she had not engaged in services since the case was opened.

Further, the respondent did not attend the scheduled CFTM meeting on July 6, 2021, after

previously stating that she would be available to attend. The respondent also needed to

self-refer and engage in domestic violence services and had not done so. According to the

fourth permanency hearing report, on July 6, 2021, a critical decision was made regarding

the respondent’s visitation due to her lack of consistency and her problematic behaviors

during the visits. It was noted that the respondent would yell at the minor children during

the visits. The respondent’s visitation was reduced to one time per week, for two hours. If

the respondent could show better consistency, increasing the visitations would be

explored. The fourth permanency hearing report noted that assistance with obtaining

appointments for self-referrals would be provided.

¶ 34   The fourth permanency report further stated that on August 20, 2021, the

respondent reported that she had begun parenting classes and had obtained a mental

health assessment in July 2021; however, the DCFS caseworker had not received any
                                        16
information or documentation on these services. The DCFS caseworker again reported

that she usually had conversations with the respondent after visits due to the respondent

stating that her phone was not working. The caseworker reported that she spoke with the

respondent at least once weekly and, during every contact, explained and encouraged the

respondent to reengage in services in order to be on track to achieve reunification.

According to the fourth permanency hearing report, the respondent stated that she would

take steps to reengage in services. The respondent was not employed and reported she

was not actively seeking employment due to her mental health concerns. She again

reported donating plasma daily to support herself.

¶ 35   As to the minor children, J.B. was enrolled in third grade where he received

additional support due to his IEP. L.B. was enrolled in first grade and appeared very

healthy. It was reported that the foster parent signed a permanency commitment form,

indicating a willingness to adopt the minors. The fourth permanency hearing report

recommended a permanency goal of return home within 12 months.

¶ 36   On August 25, 2021, the circuit court entered a fourth permanency order. The

respondent was present in court for the permanency hearing. The circuit court considered

the August 23, 2021, DCFS fourth permanency review report and the August 19, 2021,

fourth CASA report. The fourth permanency order indicated that the circuit court had

found that the respondent had not made reasonable and substantial progress nor

reasonable progress towards the return home of the minor children. The circuit court

further noted there had been no progress or efforts by the respondent and changed the


                                           17
permanency goal to substitute care pending determination of termination of parental

rights.

¶ 37      On December 14, 2021, the State filed a motion seeking a finding of unfitness and

permanent termination of the respondent’s parental rights regarding the minor children.

The State’s motion alleged that the respondent was an unfit person as described within

section 1(D) of the Adoption Act (750 ILCS 50/1(D) (West 2020)) and section 2-29 of

the Act (705 ILCS 405/2-29 (West 2020)), as follows:

             “A. Pursuant to 750 ILCS 50/1(D)(b), [the respondent] ha[s] failed to

          maintain a reasonable degree of interest, concern, or responsibility as the

          minor[ ] [children]’s welfare;

             B. Pursuant to 750 ILCS 50/1(D)(m)(i) [the respondent] ha[s] failed to

          make reasonable efforts to correct the conditions that were the basis for the

          removal of the minor [children] from the parent during any 9 month period

          following the adjudication of neglect and/or abuse and or dependency under

          the Juvenile Court Act of 1987;

                                             ***

             F. Pursuant to 750 ILCS 50/1(D)(m)(ii) [the respondent] has failed to

          make reasonable progress toward the return of the minor [children] to the

          parent during any 9 month period following the adjudication of neglect

          and/or abuse and/or dependency under the Juvenile Court Act of 1987. The

          9 month period is: October 7, 2019 – July 7, 2020.


                                               18
          G. Pursuant to 750 ILCS 50/1(D)(m)(ii) [the respondent] has failed to

       make reasonable progress toward the return of the minor [children] to the

       parent during any 9 month period following the adjudication of neglect

       and/or abuse and/or dependency under the Juvenile Court Act of 1987. The

       9 month period is: July 7, 2020 – April 7, 2021.

          H. Pursuant to 750 ILCS 50/1(D)(m)(ii) [the respondent] has failed to

       make reasonable progress toward the return of the minor [children] to the

       parent during any 9 month period following the adjudication of neglect

       and/or abuse and/or dependency under the Juvenile Court Act of 1987. The

       9 month period is: March 14, 2021 – December 14, 2021.”

As such, the State requested that the respondent be adjudged an unfit person, that all of

the respondent’s parental rights and responsibilities to the minor children be terminated,

and that DCFS be appointed guardian with authorization to consent to the adoption of the

minor children.

¶ 38   On February 10, 2022, DCFS filed its fifth permanency review report with the

circuit court and its fourth service plan. The fourth service plan indicated that the

respondent was to engage in services which were consistent with the first and second

service plans. The family service plan rated the respondent as making unsatisfactory

progress in all of her required services, including mental health, domestic violence,

substance abuse, and parenting.

¶ 39   The fifth permanency report noted that in October 2021, visits were moved to the

respondent’s home. It was further noted that the respondent engaged with the minor
                                        19
children during visitation by playing with them and providing food as needed. The minor

children appeared comfortable with the respondent and enjoyed the visits. The respondent

had attended every visit and there were no concerns. However, the fifth permanency

report noted that on February 1, 2022, the visits were reduced from once per week to

twice monthly due to the respondent’s lack of progress in services and the permanency

goal change to substitute care pending determination on termination of parental rights.

¶ 40   The fifth permanency report stated that the respondent lived with her boyfriend,

Brandon, in Decatur, Illinois. Brandon and his daughter were involved in an open DCFS

case where he could be the placement for his daughter. Brandon and his daughter were

present during visits and the entire family seemed to get along. The respondent was

unemployed, received SSDI benefits, and reported that she donated plasma regularly to

support herself. She was referred on June 24, 2021, for parenting education and a mental

health assessment. The respondent was currently engaged in individual therapy, and it

was reported that “she has made a lot of progress, she attends her appointments, and that

she has learned and utilized a lot of coping skills.” She was also participating in

individual parenting services. It was further noted that the respondent completed mental

health and substance abuse assessments on January 27, 2022. She was not recommended

for any substance abuse treatment but was referred to individual outpatient therapy.

Lastly, the fifth permanency report noted that the respondent needed to engage in

domestic violence classes and was referred for these services in June 2021. The fifth

permanency review report recommended a permanency goal of substitute care pending

court determination on termination of parental rights.
                                           20
¶ 41   On February 18, 2022, CASA filed its fifth report to the circuit court. The fifth

CASA report indicated that J.B. was an incredibly happy little boy who had put forth the

effort to prove to himself and others that he could do anything he put his mind to. J.B.

helped out in the home and enjoyed the meals provided by his foster parent. He was a

great big brother to L.B. The fifth CASA report noted concerns with J.B.’s behaviors,

since he had been hitting other children, both at home and at school. The foster parent

had received several calls from the school regarding these behaviors. According to

CASA, they were concerned with J.B.’s behavior issues at that time. The fifth CASA

report stated that L.B. loved to read, color, and watch cartoons. L.B. enjoyed helping

prepare meals in the home. She was doing well in school and was always focused on

learning new things. Initially, school was a struggle for L.B., but she had made

tremendous progress. She typically got along well with others and was very helpful when

younger children were present. According to CASA, they had no concerns with L.B. at

that time.

¶ 42   The fifth CASA report indicated that CASA had not had any contact with the

respondent until a recent administrative case review (ACR), when the respondent stated

that she did not know that CASA was on her case. According to the fifth CASA report, at

the last court date, the circuit court instructed the respondent to stay in contact with

CASA, and the next day, she contacted CASA making complaints about information

provided in CASA’s reports that, according to CASA, contradicted the respondent’s

claims. According to CASA, they were concerned with the respondent’s failure to stay in


                                          21
contact with the agency. The fifth CASA report recommended a permanency goal of

substitute care pending court determination on termination of parental rights.

¶ 43   On February 24, 2022, the circuit court entered a fifth permanency order. The

respondent was present in court. The fifth permanency order indicated that the circuit

court had found that the respondent had not made reasonable and substantial progress nor

reasonable efforts towards the return home of the minor children. The circuit court noted

that the petition to terminate parental rights was pending and entered a permanency goal

of substitute care pending determination of termination of parental rights, setting the

matter for a permanency hearing.

¶ 44   On March 4, 2022, the DCFS caseworker filed an update to the fifth permanency

report. The update was a report from the respondent’s parenting educator, indicating an

unsatisfactory rating for the respondent’s parenting services. The caseworker noted that

the respondent did complete an intake appointment for domestic violence services on

March 2, 2022, and would be recommended for domestic violence education.

¶ 45   The circuit court conducted a fitness hearing April 28, 2022. At the fitness

hearing, the circuit court heard testimony from Ally Dent. Dent testified that she was the

DCFS caseworker involved in the case. She stated that service plans had been in place

since the case began and that the service goals for the respondent were mental health

treatment, substance abuse treatment, parenting training, and domestic violence

counseling. Dent stated that referrals were made for all of those services, adding that

more than one referral had been made, including four referrals for mental health services

and three referrals for parenting services. One referral was made for substance abuse
                                           22
services, but Dent noted that the respondent was informed that she could complete an

assessment by walk in. Similarly, one referral was made for domestic violence services,

but Dent again noted that the respondent was informed that she could self-refer to the

program.

¶ 46   Dent testified that prior to December 14, 2021, the respondent had not successfully

completed any of her service plan goals. Dent stated that there was nothing in the casefile

indicating anything that would bar the respondent from completing her services. Dent

further stated that she had spoken with the respondent in an attempt to get her moving

forward in the services, noting that the respondent was willing to engage in the necessary

services “at this point.” Dent continued, stating that the respondent had informed Dent in

the past that the respondent was not aware of the services she needed to complete, and

that she did not have a good relationship with the prior caseworker. Dent could not testify

whether the respondent had been provided the service plans. Dent did testify that between

October 2019 through December 14, 2021, none of the respondent’s four service goals

were completed. Dent stated that she had multiple conversations with the respondent

regarding what she needed to do since Dent became the caseworker in November 2021.

¶ 47   Dent further stated that when a referral for a service is made, the parent is made

aware of it since a conversation would take place, the parent would need to sign consents,

and the parent would be informed that the referral was being sent. When asked if there

was any indication that the respondent was not understanding this process, Dent stated

“no” and that sometime in 2021, the respondent called to begin parenting services, but

that she never followed through with that. According to Dent, this evidenced that the
                                         23
respondent knew she needed to complete services. Dent opined that, at that time, the

respondent would not be ready to parent in a reasonable timeframe since none of her

recommended services were completed. Dent stated that the respondent would need

months to make sure the services were completed and to demonstrate the knowledge that

she would learn.

¶ 48   On cross-examination, Dent admitted that she began working as the caseworker

relatively recently, in November 2021, and that Erica Foster was the prior caseworker.

Dent reiterated that she could not speak to whether or not the respondent was given a

service plan by Erica Foster. Dent testified that the respondent requested a service plan,

and she could not recall whether she provided one. Dent acknowledged that drug

screening would typically be required if substance abuse services were needed, but that in

the two years of this case, screening was not requested. Dent admitted this was unusual.

Dent stated that the respondent was referred to substance abuse services. Dent was

provided a report from the substance abuse provider that indicated that the respondent

had completed a mental health and substance abuse assessment on January 27, 2021.

According to the report, the respondent was recommended for individual outpatient

therapy, but was not recommended for any substance abuse treatment. Dent

acknowledged that she had not seen the report before and that if she had been the

caseworker at the time, she would normally have received the report, and that on January

27, 2021, Erica Foster was the caseworker that should have received the report. Dent

acknowledged that had she been the caseworker at that time and received the report, it

would have indicated that the issue of substance abuse would have been addressed.
                                            24
¶ 49   Dent continued her testimony by agreeing that the report would be the first step in

addressing the respondent’s mental health services, but it would not indicate that those

services were fully addressed. Dent testified that the respondent did engage in the

individual outpatient therapy and her attendance was good. Dent noted that while the

respondent obtained a mental health assessment on January 27, 2021, the respondent

engaged in counseling with a different service provider than the one preparing the

assessment in July 2021.

¶ 50   Dent stated that she began working with DCFS in October 2021, that she had

worked at a private child welfare agency prior to that, and that she was aware of the

difficulties in engaging in services due to the COVID-19 pandemic. Dent acknowledged

that she believed these difficulties would have affected the respondent’s ability to engage

in services. Dent then stated that she could not say how these difficulties affected the

respondent but that “I know from other cases things pretty much shutdown for a couple

months.” Dent stated, however, that virtual services were implemented, but she had no

knowledge regarding the respondent’s ability to engage in virtual services. Dent agreed

that the period of time the services were shut down and then were virtual would have

been multiple months.

¶ 51   Dent then stated that the respondent engaged in parenting classes beginning in July

2021, but could not testify as to the respondent’s attendance. Dent testified that the

respondent’s initial referrals for services were made around January 2020, after

adjudication in the case in October 2019. Dent stated that would be a typical delay in

making service referral. When asked if she knew the specific reasons why multiple
                                        25
referrals were made regarding mental health and parenting services, Dent responded that

this was due to the respondent’s failure to engage in those services. Dent stated that

during her involvement in this case, she did not experience any difficulty communicating

with the respondent and that the respondent reached out to Dent somewhat regularly.

Dent then stated that the referral for domestic violence services was made in December

2019.

¶ 52    When questioned by the guardian ad litem (GAL), Dent stated that as to the

respondent’s mental health and parenting services she began in July 2021, the respondent

had not successfully completed those services. Dent further stated that the respondent

was consistently visiting with the minor children.

¶ 53    On redirect examination, Dent stated that she had reviewed the permanency

reports filed prior to her becoming the caseworker. Dent was referred to the third

permanency hearing report of February 25, 2021, and its notation that, according to the

respondent’s mental health counselor, parenting education counselor, and visitation

supervisor, the respondent would be required to call to begin services again due to her

absent involvement, and that she was again referred for services on October 3, 2020.

Dent acknowledged that she was familiar with that notation. Dent then acknowledged she

was familiar with the fourth permanency hearing report of August 23, 2021, and its

notations. Dent noted one notation was that referrals for mental health and parenting

services were again made on June 24, 2021, and that the respondent had not engaged in

any recommended services since the case was opened. Another notation was that a child

family team meeting was scheduled for July 6, 2021, but that the respondent did not
                                       26
attend. Another notation stated that the respondent needed to self-refer and engage in

domestic violence counseling. Dent agreed that it was fair to say that, prior to at least

August 2021, the respondent did not actively engage in services.

¶ 54   On recross-examination, Dent disagreed that every time the respondent was told

she must self-refer for services that she did so. Dent gave an example, citing that the

respondent was twice told by the prior caseworker, Erica Foster, and once by Dent to

self-refer for domestic violence services. Dent did acknowledge that the respondent had

self-referred for domestic violence and substance abuse services. Upon further

questioning by the GAL, Dent clarified that the respondent self-referred for domestic

violence services in December 2021 or January 2022, and that an assessment was

completed. The assessment recommended that the respondent engage in a domestic

violence course but that no substance abuse services were needed. Dent stated that the

respondent had engaged in the domestic violence course shortly after completing the

assessment and acknowledged that the assessment was completed shortly after the State’s

filing the motion to terminate parental rights.

¶ 55   The circuit court then heard testimony from Christine Foster, who testified that she

was employed as a parenting educator at Webster Cantrell Youth Advocacy for 9 years

and involved in social work for 14 years. She was familiar with the respondent, having

received a referral for services around December 17, 2019. Foster stated that her first

contact with the respondent was on January 29, 2020, when Foster set the respondent’s

regular appointments, with the first appointment scheduled for February 7, 2020. Foster

stated that the respondent “no showed” for that appointment. Further, Foster stated that a
                                           27
regular appointment was scheduled for February 14, 2020, but that the respondent “no

showed” again. Foster continued, stating that she reached out to the respondent to

confirm the next regular appointment on February 19, 2020, and that the respondent

confirmed. Despite the confirmation, the respondent “no showed” on February 24, 2020,

as well. After that missed appointment, Foster contacted the respondent, who apologized,

stating that “she was at the hospital for cancer testing.”

¶ 56   Foster continued by stating that in March 2020, the COVID-19 pandemic hit, and

they were instructed to meet with people virtually. Foster testified that she attempted to

contact the respondent on April 2, 2020, but got no response. Foster stated that she

received a referral again in July 2021, and set an appointment with the respondent for

July 19, 2021, at which the respondent did appear. Foster did an intake and parenting

assessment, which indicated that the respondent was high risk in two areas. Accordingly,

the respondent was recommended for the Illinois Nurturing Parenting curriculum. Foster

stated that the curriculum is typically 34 sessions, but it is client paced. Foster then stated

that after the sessions had begun, there were several complications that came up while

doing the curriculum. Foster explained that, going back to July 2021, 28 appointments

were offered and the respondent “no showed” for four and cancelled one due to court.

Foster acknowledged that she had some cancellations, but it was difficult to reschedule

those since the respondent wanted to keep her appointments on Wednesday mornings.

According to Foster, these difficulties were not due to the respondent’s work schedule

since she was not employed, but rather, the respondent informed that she “just had other

stuff, other appointments.”
                                              28
¶ 57   Foster continued, stating that, at the time that the petition for fitness was filed in

December 2021, the respondent had not successfully completed the Nurturing Parenting

curriculum. Foster explained that the curriculum is just step one and that, based upon the

sessions she did have with the respondent, additional classes would continue after

completing the Nurturing Parenting curriculum. This was based on the fact that the

respondent did not get very far in the curriculum due to there being issues with the

respondent’s trouble understanding things that she read sometimes. Foster testified that it

would take longer with the respondent because they would also need to review the

material verbally. Foster also stated that the respondent did not complete the homework

very often, causing the sessions to last longer. Foster further testified that the

respondent’s mental health issues contributed to the difficulties since Foster constantly

had to redirect the respondent.

¶ 58   Due to the issues with the case, Foster stated that she encouraged the respondent to

advocate for herself and reach out to her caseworker. Foster testified that she encouraged

the respondent to engage in her mental health therapy and mentioned to Foster’s

supervisor that the respondent’s mental health was an issue with parenting. Foster

explained that the mental health issue sometimes triggered a person’s past childhood

experiences, and it caused a delay in the progression of the respondent’s parenting

services.

¶ 59   On cross-examination, Foster stated that the respondent ended on session 16 out of

34 of the Nurturing Parenting curriculum. According to Foster, the respondent would

need to complete the remaining sessions of the current curriculum and then do the next
                                         29
curriculum, called Protective Factors, which had a lot to do with the reasons the minor

children came into care. Once completing the Nurturing Parenting and the Protective

Factors curriculums, Foster would reassess the respondent to determine what her “scores

would say.” When questioned on how long this might take, Foster stated that it was up to

the respondent and depended on if she was addressing her mental health issues and

whether they could progress efficiently through the rest of the curriculum. Foster opined

that it would take at least a year for the respondent to complete the entire curriculum.

¶ 60   When asked if Foster asked the respondent why she was unavailable for sessions,

Foster replied that the respondent stated, “she had a lot going on” and “she had other

appointments.” When questioned if she asked the respondent what the nature of the

appointments were, Foster stated that she encouraged the respondent to do her services

and, therefore, assumed the respondent was doing services. When asked if the respondent

had informed Foster that the respondent suffered from a learning disability, Foster stated

that the respondent had informed her that she struggled with reading comprehension.

Foster added that she gave the respondent blue vellum to put over the words to assist and

suggested the respondent follow underneath the paper, and suggested she work with her

boyfriend to read the materials. Further, Foster reiterated that she and the respondent did

things verbally to help with the respondent’s understanding. Foster also stated that

Webster Cantrell Youth Advocacy would not assess for any type of learning disability.

¶ 61   The circuit court then heard testimony from Casandra Blockton Finley, who stated

that she was employed as a mental health professional at Heritage Behavioral Health and

as an advocate supervisor of the Macon County CASA. Blockton Finley stated that
                                       30
CASA was assigned to this case on September 4, 2019. According to Blockton Finley, a

prior CASA volunteer, Tiffany, was originally assigned to the case, but that Blockton

Finley was assigned the case in December 2019. Blockton Finley stated that she had

never assigned the case to another advocate due to the difficulties she had with contacting

the respondent. Blockton Finley explained that when she took the case over, she reached

out to the respondent on several occasions. Blockton Finley stated that the respondent

would indicate that she had a number of other appointments. Blockton Finley continued,

stating that she went to the respondent’s home, but no one would answer. According to

Blockton Finley, there was just no regular, consistent contact. Blockton Finley testified

that every time she had contact with the respondent, the respondent had something else to

do other than meeting with Blockton Finley to discuss the case and what was required.

¶ 62   On cross-examination, Blockton Finley stated that the respondent had regular

contact with the prior CASA volunteer. Blockton Finley stated that she attempted to

contact the respondent by telephone and in person and acknowledged that the respondent

requested Blockton Finley communicate through email, and that the respondent provided

an email address in January 2022. Blockton Finley testified that she and the respondent

discussed the difficulties she was having contacting and communicating with the

respondent. Further, according to Blockton Finley, she also discussed with the respondent

that she needed to keep her scheduled appointments with Blockton Finley. When asked if

the respondent had informed Blockton Finley of the reasons that contributed these

difficulties, Blockton Finley stated that the respondent never told her specifically.

Blockton Finley then testified that the respondent did contact CASA in October or
                                          31
November 2021 and spoke with the executive director and the director. According to

Blockton Finley, during that call, the respondent stated that “she was upset with the entire

court system.” Lastly, Blockton Finley stated that the first time she observed the

respondent visiting with the minor children was on April 7, 2022.

¶ 63   On redirect-examination, Blockton Finley was questioned regarding a recent

CASA report she authored. According to Blockton Finley, during an ACR meeting, the

facilitator asked a question for CASA that Blockton Finley answered, and at that time, the

respondent stated, “I didn’t know CASA was assigned to my case.” Blockton Finley

continued, stating that the circuit court, on a couple of occasions in court, told the

respondent to ensure that she stayed in contact with CASA, but at the ACR, the

respondent argued that she did not know CASA was involved on the case. Blockton

Finley continued, stating that the respondent was made aware of that because she had

contact with a representative of CASA in 2019.

¶ 64   The respondent testified on her own behalf, stating that her original caseworker,

Erica Foster, did not provide the respondent with a service plan. According to the

respondent, although she requested a service plan, she never received one. The

respondent stated that Erica Foster directed her to call “Youth Advocate” to begin her

services. The respondent stated that she would call the office and that no one would

answer, and she would leave voicemails asking who her service provider was, and who

would be taking over her services. According to the respondent, no one would return her

calls or get her services started. The respondent then testified that her services did not

begin until she reached out to state representative Sue Scherer because nobody was
                                         32
getting back to her or referring her to services. According to the respondent, the first time

she was told she needed to do services was on July 16, 2021, when: “Um—I was told by

her office attendant that um—my services would be starting at Youth Advocate with

Christine Foster for parenting and Amy Muhlberg for counseling.”

¶ 65   According to the respondent, until that time, she simply had not been given a place

to go for services. When questioned how often she called the agency, the respondent

stated: “Every other—every week or every other week I would, you know, give it time so

somebody could return my call. I would then call, leave voicemails, nothing. I was then

told that the reason nobody reached out to me was because nobody had a referral.” The

respondent stated that once she received the information on July 16, 2021, she attempted

to engage in the recommended services. She stated that she was unable to engage in some

services because “those would be the days where um—other appointments were

scheduled um—within the time that, you know, I was suppose to be, you know, where I

was—you know with my parenting or with counseling.” The respondent explained that

there were other appointments she tried to reschedule “because they were colliding with

my services.” The respondent stated that these appointments included going to

appointments to address the respondent’s degenerative disc disorder which she recently

had disk removal surgery for in 2018, had four other discs causing her problems, and that

she had numbness in her hands, arms, and right leg. According to the respondent, she had

difficulty rescheduling those appointments.

¶ 66   The respondent further testified that she was first told where to go for domestic

violence services after she reached out to Ally Dent in November and asked what other
                                           33
services were needed. According to the respondent, she was told to reach out to a service

provider for domestic violence counseling, which she then started. The respondent stated

that prior to her conversation with Dent, the previous caseworker, Erica Foster, never told

the respondent where to go for services, adding that “I had no rarely no communication

with her or she would hang up on me.” The respondent was then questioned regarding the

previous testimony of Christine Foster that the respondent was referred to Foster for

parenting classes in December 2019, with scheduled appearances for February 2020. In

response, the respondent stated that in February 2020: “The only person I was aware of

was Tiffany. I can’t remember her last name. Um—I was then—I called the office one—

an incident that happened with my children at one of my visits. I had reached out to her

and I called the office. The lady told me that she wasn’t my caseworker anymore and that

it would have been switched. And I asked who that was and they told me they couldn’t

tell me.”

¶ 67   The respondent then testified that she was diagnosed with dyslexia, a learning

disability, when she was 13 years old and had an IEP. According to the respondent, she

had difficulty progressing in her parenting classes because the disability caused her to

bring lines together and that some of the letters collide together. She explained that “[i]t’s

hard for me to understand what someone is saying until it’s shown. I have to be shown

something um—visual is easier for me to understand than reading, or writing, or

somebody talking to me.”

¶ 68   On cross-examination, the respondent was asked if she recalled talking with either

Tiffany or Ms. Foster in January 2020. In response, the respondent stated, “Um—they
                                         34
were both communicating so, it was kind of hard for me to communicate with them. I

heard her say that I could call the office to reach out to her. I then—at the time I had no

minutes. I was using my Addus worker’s phone to reach out that way she also had

records of me reaching out to people. Because I—there was no communication.” Further,

the respondent stated that she was not given appointments for February 7 and 14, and did

not receive a telephone call on February 19, 2020, from Foster.

¶ 69   Upon questioning by the GAL, the respondent acknowledged that she was present

in court for the shelter care hearing on September 4, 2019. She also acknowledged that

she did not appear for court on October 2, 2019, and March 18, 2020, stating, “I was

not—no one told me about those dates.” When asked about her not being present at the

September 9, 2020, court date, the respondent stated, “Erica Foster never told me.” The

GAL then pointed out that the respondent was appointed an attorney, to which she

responded, “I was, but nobody reached out to me.” The GAL then asked the respondent

how she knew to appear for the March 3, 2021, court appearance, to which she replied, “I

had my caseworker. Um—I then had a letter sent to me. First letter ever sent to me that I

had court.” When questioned further by the GAL as to why, for nearly a year while the

minor children were in care, the respondent failed to come to court to figure out the

progress on the case, the respondent responded, “I wasn’t aware of the court dates.”

¶ 70   The circuit court then heard testimony from Lauren Henrichsmeyer, who testified

that she was the parenting and children specialist at DOVE. She testified that she began

working for DOVE in October 2017, and that from March 2020 through March 2022,

there were problems and restrictions with people engaging in domestic violence services
                                           35
at DOVE due to the COVID-19 pandemic. Henrichsmeyer stated that, during that

timeframe, the services that were then being provided to the respondent were started and

stopped five times. According to Henrichsmeyer, it would not have been possible for

anyone to complete services during that timeframe because every time services were

stopped, it would be two or three months “until cases calmed down.” Regarding referrals,

Henrichsmeyer explained that DOVE received referrals from other agencies, but that

DOVE tells the agencies a referral is not needed, and the participant can “just come in

and do our intake process and receive services.” Henrichsmeyer further stated that DOVE

had not received a referral or communications related to the respondent prior to March

2022.

¶ 71    On cross-examination, Henrichsmeyer was asked if DOVE received a referral for

the respondent in December 2019, to which she replied: “No. We had no paper trail from

her whatsoever.” Upon questioning by the GAL, Henrichsmeyer confirmed that no

referral through an agency was needed to begin services. She also reiterated that although

services were stopped and started five times between March 2020 and March 2022,

people could still self-report to DOVE to start services even though services may not

have been completed during that timeframe. According to Henrichsmeyer, if a person

started services during that timeframe and the services were stopped, the person could

then appear once services were restarted. Henrichsmeyer then stated that she had no

record of the respondent doing that on her own.

¶ 72    At the close of the fitness hearing, and after arguments by counsel, the circuit

court gave its oral ruling on the record in open court. The circuit court reiterated the clear
                                             36
and convincing standard the State was required to meet in the case. The circuit court

began with the testimony of Ally Dent, the DCFS caseworker, who testified that referrals

were made for the respondent as follows: four referrals for mental health services, one

referral for substance abuse services, three referrals for parenting education, and one

referral for domestic violence services. The circuit court then noted that self-reference for

services was always a possibility. The circuit court noted Dent’s testimony was that the

respondent “was simply not engaged in her services.” Further, the circuit court noted that

in contradiction to the respondent’s testimony that she did not know referrals were being

made, Dent testified that consents needed to be signed before the referrals are made.

Therefore, the circuit court stated that clearly the respondent would have consented to the

referrals, thereby making her aware of the referrals.

¶ 73   The circuit court continued, noting that Dent testified that prior to the motion for

fitness being filed on December 14, 2021, the respondent completed none of her service

plan goals. Further, when questioned, Dent stated that between October 2019 through

December 14, 2021, no goals were completed from the service plan. The circuit court

summarized Dent’s testimony as that the respondent “really never followed through with

anything throughout the case,” and found the testimony of Dent to be credible.

¶ 74   The circuit court then turned to the testimony of Christine Foster, the parenting

educator for Webster Cantrell Youth Advocacy. The circuit court noted that Foster gave a

“pretty detailed explanation” of the referrals that were made on behalf of the respondent,

but that by December 2021, the respondent had not successfully completed the Nurturing

Parenting Program. The circuit court stated that, based upon Foster’s testimony, even if
                                           37
the respondent had completed the Nurturing Parenting Program, there would be follow up

classes that the respondent would be required to take. When questioned regarding how

long that might take, Foster replied that it depended on the individual parent and the

progress they were making. The circuit court noted that when asked if the respondent

could safely parent the minor children, Foster’s response was “no.” Further, the circuit

court referenced Foster’s testimony regarding the second parenting program and the time

necessary to complete it, noting Foster stating that even if fully engaged, it would take

the respondent at least one more year to complete the parenting program. The circuit

court found the testimony of Foster to be credible.

¶ 75   The circuit court then discussed the testimony of Casandra Blockton Finley, the

CASA supervisor, who testified that she had no consistent contact with the respondent.

The circuit court noted that Blockton Finley stated that the respondent had some contact

with the prior CASA volunteer, but again reiterated Blockton Finley’s testimony that she

had no contact with the respondent. The circuit court found the testimony of Blockton

Finley to be credible.

¶ 76   The circuit court then turned to the testimony of the respondent. It noted that the

respondent claimed she did not know what she was supposed to do or where she was

supposed to go. The circuit court found the respondent’s testimony to be “completely

incredible.” It then held that the State had met its burden by clear and convincing

evidence in demonstrating that the respondent was an unfit person for the reasons set

forth in paragraphs 4 (a), (b), (g), and (h) of the State’s motion seeking a finding of

unfitness and the permanent termination of parental rights.
                                           38
¶ 77   On May 19, 2022, DCFS filed its best interest report with the circuit court. We

note that the best interest report contained in the record before this court does not include

page two. Page two normally sets forth the reasons and circumstances as to why the

minor children were taken into protective custody. Further, it appears from page three

that a section of page two gives a narrative on the respondent’s progress with her

services, and this court does not have access to that information. However, from the

provided pages, the respondent participated in some services at Webster Cantrell Youth

Advocacy since July 2021. Further, the respondent was engaged in parenting classes,

which she began in April 2022, as well as domestic violence classes, which she began in

March 2022. The best interest report noted that the respondent completed a substance

abuse assessment in January 2022, but was not recommended for treatment. According to

the best interest report, the respondent had not completed any recommended services.

¶ 78   As to visitation, when the case was opened, the respondent was visiting with the

minor children twice weekly for two hours with each visit being supervised. On July 6,

2021, a critical decision was made regarding the respondent’s visitation due to her lack of

consistency and her problematic behaviors during the visits. The best interest report noted

that the respondent would yell at the minor children during the visits. The respondent’s

visitation was reduced to one time per week, for two hours. In October 2021, the

respondent’s visits were moved from the DCFS office to the respondent’s home after a

safety checklist was completed and the home was found to be appropriate. The

respondent’s visits remained once per week for two hours until February 1, 2022, when

they were reduced to twice monthly for two hours. The visits were reduced due to the
                                         39
respondent’s lack of progress in services and because the goal was no longer to return

home.

¶ 79    The best interest report stated that the minor children had resided within the same

traditional foster home since August 31, 2019. The minor children were surrounded by a

loving family who accepted them as their own. They had been attending the same church

throughout the placement, where the foster parent felt a great sense of community.

Further, the minor children’s basic needs had been consistently met in the foster home

and they were up to date on all medical appointments. The foster parent planned to

facilitate continued contact between the minor children and the respondent through

telephone calls and in-person visits, as long as it remains in the minor children’s best

interests.

¶ 80    The best interest report stated that the minor children refer to their foster parent as

“grandma” and that they were both comfortable in the home and around the foster family.

Both minor children were greatly loved and valued by the foster family and both children

felt safe in the home and around the foster parent. The minor children had resided with

the foster parent for almost three years and were comfortable with the foster parent and in

the home and, according to the best interest report, it would be detrimental to move the

minor children from the foster home where they had grown up for the past three years.

J.B. was frequently seen hugging his foster parent and going to her for comfort, while

L.B. sought out the foster parent for affection and comfort as needed.

¶ 81    The best interest report indicated that J.B. stated that he loved both the respondent

and the foster parent, but that, while he missed the respondent and wanted to maintain a
                                            40
relationship with her, J.B. was excited to live with his foster parent. As to L.B., it was

reported that she also loved both the respondent and the foster parent, but that, although

she would love to return to the respondent’s care, L.B. stated that she understood that it

was not safe at that time. Both children were involved in their community through their

foster family and church and played with the other children in the neighborhood and

church. The best interest report noted that the minor children were able to feel loved,

accepted, and safe in the foster home, and that it was time for them to be out of the foster

care system.

¶ 82   The best interest report indicated that the foster parent was willing to adopt the

minor children. The foster parent was always supportive of the goal of return home but

was excited to officially take the minor children as her own and raise them into

successful young people. It further noted that although the respondent was currently

participating in services, she failed to make substantial progress toward the goal of return

home for the entirety of the three-year case. Meanwhile, the minor children had grown to

feel loved and comfortable in the foster home and with the foster family. Further, the

minor children had all their needs met in the foster home and had remained healthy and

well cared for. The best interest report recommended that it was in the minor children’s

best interests to terminate the respondent’s parental rights and for the permanency goal be

changed to adoption.

¶ 83   The circuit court conducted the best interest hearing on June 14, 2022, at which

the respondent was present. At the best interest hearing, the circuit court heard testimony

from Ally Dent, the child welfare specialist with DCFS. She testified that she was
                                        41
familiar with the minor children and that she prepared the best interest report, which she

proofread, and no corrections or updates were needed. Dent testified that the minor

children were placed together and doing really well in their foster home. Dent reported

that the minor children had been in the foster home since the end of August 2019, and

that the home was a potential adoptive placement for both minor children. Dent

continued, stating the minor children did well in the home and in school, and also, that

they were well supported by the foster parent and family. Dent reported that there are a

lot of children in the foster family and that all of the children in the family get along well,

other than sibling squabbles.

¶ 84   According to Dent, the minor children were socialized to the foster family and

family events, as well as with school activities and social situations. Dent referenced

J.B.’s IEP and that he had some medical issues he was being seen for. Further, the foster

parent was very cooperative, willing, and able to take care of these issues by taking the

minor children to doctor appointments for medical care. Dent stated that DCFS

recommended that the respondent’s parental rights be terminated and the permanency

goal be changed to adoption.

¶ 85   On cross-examination, Dent acknowledged that the best interest report noted that

the respondent had been engaged in domestic violence and parenting classes; however,

Dent had no idea how long it would take the respondent to complete those classes. Dent

also agreed that the respondent had been diligently pursuing the completion of the classes

over the last several months. When asked if she had any concerns with the respondent as

a parent that Dent did not believe the respondent was currently working on, Dent
                                        42
responded: “She is currently involved in the recommended services.” Dent clarified that

her previous testimony regarding there being “a lot of children” was in reference to the

foster parent’s extended family, but that only the foster parent and the minor children live

in the foster home. Dent reiterated that the minor children had resided in the foster home,

exclusively, for approximately three years, and that J.B. was nine and L.B. was eight

years old.

¶ 86   Dent further agreed that for the majority of the minor children’s lives, they lived

with and were raised by the respondent. Dent testified that the minor children refer to

their foster parent as “Grandma,” and that the minor children still refer to the respondent

as “Mom.” Dent stated that she had observed the respondent with the minor children and

described the bond as “very close” and that they “enjoy spending time with one another.”

When asked if she believed the minor children would find it damaging or traumatic to be

cut off from the respondent, Dent replied, “I think it will be traumatic, yes.” Dent did add

that she had talked with the foster parent about whether she would attempt to maintain

the relationship between the minor children and the respondent, and that the foster parent

was willing to maintain that relationship.

¶ 87   When questioned by the GAL, Dent reiterated that the minor children had

integrated into the extended family of the foster parent. On redirect examination, Dent

was questioned regarding the best interest report that stated that the minor children loved

the respondent and their foster parent, and would like to return to the respondent’s care,

but the minor children understood it was not safe. Dent stated her belief was based on

statements made by the minor children, particularly, that L.B. became upset when Dent
                                         43
discussed adoption with L.B. According to Dent, she explained what the adoption meant

and L.B. understood that she may not be able to go home with the respondent and would

continue to live with Grandma.

¶ 88   On recross-examination, Dent testified that, with respect to the safety of the

respondent’s home, Dent observed the respondent’s home in October or November 2021.

Dent stated she had no concerns with the home, and it was “safe and suitable.” When

questioned what her safety concerns were about returning the minor children to the

respondent’s home, Dent stated: “The safety concerns that brought the children into care

remain because [the respondent] has not completed services. But the home, in and of

itself, is safe and not harmful to those that are living in it.”

¶ 89       At the close of the best interest hearing, and after arguments of counsel, the

circuit court gave its oral ruling on the record in open court. The circuit court stated that

the State had the burden of proving, by a preponderance of the evidence, that it was in the

best interests of the minor children to terminate the respondent’s parental rights. The

circuit court referenced the statutory best interest factors of section 1-3 of the Act. 705

ILCS 405/1-3 (West 2020). The circuit court stated it had considered each of the statutory

factors and that the most significant, applicable factor in this case included the minor

children’s need for permanence where they feel a sense of security, familiarity, and

continuity, including the need for stability and continuity of the relationship with parent

figures.

¶ 90   The circuit court referenced the May 19, 2022, DCFS best interest report, noting

that it went through the statutory factors essentially one by one, in detail, and that it was
                                             44
very helpful to the circuit court. The circuit court stated the best interest report indicated

that the minor children were placed together and had remained in the foster home since

August 2019, where they were surrounded by a loving family who accepted the minor

children as their own. The circuit court noted that the minor children attended church

where the foster family felt a great sense of community, that the foster parent consistently

met the minor children’s basic needs, and that they were up to date on all their medical

appointments and examinations.

¶ 91   Turning to J.B., the circuit court noted that the fact that he referred to the foster

parent as “Grandma” demonstrated that he was comfortable in the foster home and with

the foster family, who greatly loved and valued J.B. J.B. felt safe in the foster home

where he had lived for close to three years, was frequently seen hugging his foster parent,

goes to his foster parent for comfort, and it was “very clear that he feels comfortable

around her.” According to the best interest report, J.B. was excited about continuing to

live with the foster parent. Further, J.B. was involved in the community through the foster

parent and church and played with the children in the neighborhood. The circuit court

referenced that the best interest report pointed out that J.B. needed to feel safe and secure

in a permanent home, and that the foster parent was able to provide that to him. The

circuit court noted that the minor children were placed together, and that J.B. was able to

feel loved, accepted, and safe in the foster home.

¶ 92   Turning to L.B., the circuit court noted that she, too, referred to the foster parent as

“Grandma” and was also comfortable in the foster home and with the foster family, who

greatly loved and valued her. L.B. felt safe in the foster home where she had lived for
                                           45
close to three years and sought out the foster parent for affection and comfort as needed.

The circuit court continued, stating that it would be detrimental to move L.B. from the

foster home because that is where she had “grown to be comfortable” and had stability

for the past three years. The best interest report noted L.B.’s involvement in the

community through the foster family and church, that she played with the other children

in the neighborhood and at church, and that the foster home was a secure, safe, stable

environment for L.B.

¶ 93   The circuit court then addressed the testimony of Dent, the child welfare specialist

with DCFS, who testified that the best interest report was accurate, that the minor

children were placed in the foster home since August 2019, and that it was an adoptive

placement. The circuit court noted Dent’s testimony that the minor children were doing

well in school and were supported by the foster parent, foster family, and the extended

foster family’s children, who all were very accepting of the minor children. Further, the

minor children were well socialized and engaged in activities at church and in school.

Turning to Dent’s testimony regarding the minor children’s best interests, the circuit

court noted that Dent plainly stated that it would be best to terminate the respondent’s

parental rights and free the minor children up for adoption so that they can have a stable,

long-term, permanent placement. The circuit court found Dent’s testimony to be very

credible, consistent, and corroborative of the facts from the best interest report.

¶ 94   The circuit court found that the State had proven, by a preponderance of the

evidence, that it was in the best interests of the minor children to terminate the

respondent’s parental rights. The circuit court then admonished the respondent regarding
                                            46
her appeal rights. On the same day, June 14, 2022, the circuit court issued a written

judgment as to parental fitness and permanent termination. In its written orders, the

circuit court determined that the respondent was an unfit person based upon the following

relevant findings:

          “A. Pursuant to 750 ILCS 50/1(D)(b), [the respondent] ha[s] failed to

       maintain a reasonable degree of interest, concern, or responsibility as the

       minor[ ] [children’s] welfare;

         B. Pursuant to 750 ILCS 50/1(D)(m)(ii) [the respondent] ha[s] failed to

       make reasonable efforts to correct the conditions that were the basis for the

       removal of the minor [children] from the parent during any 9 month period

       following the adjudication of neglect and/or abuse and or dependency under

       the Juvenile Court Act of 1987;

                                             ***

         F. Pursuant to 750 ILCS 50/1(D)(m)(ii) [the respondent] has failed to

       make reasonable progress toward the return of the minor [children] to the

       parent during any 9 month period following the adjudication of neglect

       and/or abuse and/or dependency under the Juvenile Court Act of 1987. The

       9-month period is: October 7, 2019 – July 7, 2020;

         G. Pursuant to 750 ILCS 50/1(D)(m)(ii) [the respondent] has failed to

       make reasonable progress toward the return of the minor [children] to the

       parent during any 9 month period following the adjudication of neglect


                                            47
       and/or abuse and/or dependency under the Juvenile Court Act of 1987. The

       9-month period is: July 7, 2020 – April [7], 2021;

          H. Pursuant to 750 ILCS 50/1(D)(m)(ii) [the respondent] has failed to

       make reasonable progress toward the return of the minor [children] to the

       parent during any 9 month period following the adjudication of neglect

       and/or abuse and/or dependency under the Juvenile Court Act of 1987. The

       9-month period is: March 14, 2021 – December 14, 2021.”

¶ 95   Further, the written orders included the circuit court’s finding that it was in the

best interests of the minor children and the public that all residual rights and

responsibilities of the respondent be terminated. As such, the circuit court ordered the

termination of the respondent’s parental rights and responsibilities, and appointed DCFS

as guardian of the minor children with authority to consent to the adoption of the minor

children. The respondent filed her notice of appeal in the circuit court on June 15, 2022.

The circuit court then entered a final permanency report on June 16, 2022, with the goal

of adoption.

¶ 96   The respondent now appeals the circuit court’s findings of unfitness and best

interests, arguing that the findings were against the manifest weight of the evidence.

¶ 97                                   II. ANALYSIS

¶ 98                               A. Parental Unfitness

¶ 99   “A parent’s right to raise his or her biological child is a fundamental liberty

interest, and the involuntary termination of such right is a drastic measure.” In re B’Yata

I., 2014 IL App (2d) 130558-B, ¶ 28. The Act (705 ILCS 405/1-1 et seq. (West 2020)),
                                         48
along with the Adoption Act (750 ILCS 50/0.01 et seq. (West 2020)), governs the

proceedings for the termination of parental rights. In re D.F., 201 Ill. 2d 476, 494 (2002).

The Act provides a two-stage process for the involuntary termination of parental rights.

705 ILCS 405/2-29(2) (West 2020). The State must first establish, by clear and

convincing evidence, that the parent is an unfit person under one or more of the grounds

of unfitness enumerated in section 1(D) of the Adoption Act (750 ILCS 50/1(D) (West

2020)). In re D.T., 212 Ill. 2d 347, 352-53 (2004). If the court finds the parent unfit, the

State must then show that termination of parental rights would serve the child’s best

interests. In re B’Yata I., 2014 IL App (2d) 130558-B, ¶ 28.

¶ 100 In this appeal, the respondent argues that the circuit court erred in finding her an

unfit person based upon its determination that she had not made reasonable progress

toward the return of the minor children during any nine-month period following the

adjudication of abuse or neglect. The respondent also argues that the circuit court erred in

finding that the respondent had not made any reasonable efforts to correct the conditions

that were the basis for the removal of the minor children and erred in finding that the

respondent had not maintained a reasonable degree of interest, concern, or responsibility

as to the welfare of the minor children.

¶ 101 We will focus on reasonable progress in this matter, as it is dispositive to the

respondent’s claim that the court erred in finding her unfit. The respondent argues that

there is evidence of reasonable progress toward the return of the minor children,

including the nine-month periods of October 7, 2019, to July 7, 2020, July 7, 2020, to

April 7, 2021, and March 14, 2021, to December 14, 2021. The respondent argues that
                                        49
she made reasonable progress despite not being given a service plan. According to the

respondent, she completed mental health and substance abuse assessments in January

2021, which recommended individual outpatient therapy and no requirement for

substance abuse counseling. The respondent argues that she engaged in mental health

services and participated in parenting classes, beginning in July 2021. The respondent

also argues she consistently visited with the minor children. According to the respondent,

she did what was asked of her.

¶ 102 Section 1(D)(m)(ii) of the Adoption Act (750 ILCS 50/1(D)(m)(ii) (West 2020))

provides for finding a parent unfit where the parent has failed to make reasonable

progress toward the return of the children during any nine-month period following the

adjudication of neglect. In re J.A., 316 Ill. App. 3d 553, 564 (2000). The State bears the

burden of proving, by clear and convincing evidence, that the parent is unfit, and we may

affirm if the evidence supports a finding of unfitness on any one of the alleged statutory

grounds. In re B’Yata I., 2014 IL App (2d) 130558-B, ¶¶ 29, 39.

¶ 103 Reasonable progress is an objective standard that focuses upon the amount of

progress measured from the conditions existing at the time custody was taken from the

parent. In re D.T., 2017 IL App (3d) 170120, ¶ 17. Measuring reasonable progress under

section 1(D)(m)(ii) of the Adoption Act encompasses the parent’s compliance with the

service plans in light of the conditions giving rise to the removal of the minor children,

while also considering other conditions which may later arise preventing the return of the

children to the parent. Id. A parent’s failure to substantially fulfill his or her obligations

under the service plan is substantially a parent’s failure to make reasonable progress
                                          50
toward the return of the minor children. Id. “Reasonable progress requires, at minimum,

measurable or demonstrable movement toward the goal of reunification.” In re Jacorey

S., 2012 IL App (1st) 113427, ¶ 21. Reasonable progress will be found when a trial judge

concludes that the judge will be able to order the children returned to parental custody in

the “near future.” Id.

¶ 104 Further, a determination of parental unfitness involves factual findings and

credibility assessments that the circuit court is in the best position to make, and a finding

of unfitness will not be reversed unless it is against the manifest weight of the evidence.

In re Tiffany M., 353 Ill. App. 3d 883, 889-90 (2004). “A factual finding is against the

manifest weight of the evidence only if the opposite conclusion is clearly evident or if the

determination is unreasonable, arbitrary, and not based on the evidence.” Id. at 890.

Whether a parent has made reasonable progress may be examined in light of any nine-

month period after the adjudication of neglect (750 ILCS 50/1(D)(m)(ii) (West 2020)),

and this court may affirm the circuit court’s judgment on any basis established by the

record (In re K.B., 314 Ill. App. 3d 739, 751 (2000)).

¶ 105 In this matter, we find that the circuit court’s finding that the respondent had not

made reasonable progress toward the return of the minor children during any nine-month

period following the adjudication of neglect is supported by the manifest weight of the

evidence. Whether a parent has made reasonable progress may be examined in light of

any nine-month period after the adjudication of neglect (750 ILCS 50/1(D)(m)(ii) (West

2020)), and this court may affirm the circuit court’s judgment on any basis established by

the record (In re K.B., 314 Ill. App. 3d at 751).
                                              51
¶ 106 The respondent argues on appeal that she made reasonable progress despite not

being given a service plan. The respondent cites her completion of a mental health and

substance abuse assessment in January of 2021, which recommended individual

outpatient therapy. The respondent points out that she participated in parenting classes

beginning in July of 2021, was engaged in mental health services, and consistently visited

with her children. While the respondent claims that she was not provided with a service

plan, the circuit court found her testimony to be incredible. However, Ally Dent, the

DCFS caseworker involved in the case, also testified that she was not certain whether the

respondent was given a service plan. Further, the State did not present a witness to show

that the respondent was ever provided with a service plan. The first service plan was

initiated on February 26, 2020, and filed with the circuit court on March 5, 2020. The

second service plan was initiated on February 5, 2021, and was filed with the circuit court

on February 25, 2021. A third service plan was initiated on August 9, 2021, and filed

with the circuit court on August 23, 2021. Each service plan included a space for the

parents to sign, indicating that they had received a copy of the service plan and that the

plan had been explained to them. Further, each service plan provided space for the parent

to sign regarding the parent’s understanding of the permanency goal. None of the service

plans filed with the circuit court in this matter contained the respondent’s signature, and

the record is devoid of any evidence that the respondent received the three service plans

filed in this matter. We note that a parent’s signature in the requisite locations in the

service plan form would foreclose any controversy over whether an individual received a

service plan.
                                            52
¶ 107 That acknowledgment aside, while we recognize that the service plans are an

integral part of the statutory scheme, the overall focus in evaluating a parent’s progress

toward the return of the children shall remain, at all times, on the fitness of the parent in

relation to the needs of the child. In re C.N., 196 Ill. 2d 181, 216 (2001). The benchmark

for measuring a parent’s “progress toward the return of the child[ren]” under section

1(D)(m) of the Adoption Act encompasses the parent’s compliance with the service plans

and the court’s directives, in light of the condition which gave rise to the removal of the

children, and in other conditions which later became known, and which would prevent

the court from returning custody of the children to the parent. Id. at 216-17. The statute is

clear that “[i]f a service plan has been established *** to correct the conditions that were

the basis for the removal of the child[ren] from the parent and if those services were

available, then, for purposes of this Act, ‘failure to make reasonable progress toward the

return of the child[ren] to the parent’ includes the parent’s failure to substantially fulfill

his or her obligations under the service plan and correct the conditions that brought the

child[ren] into care.” 750 ILCS 50/1(D)(m) (West 2020).

¶ 108 Regardless of the provision of the service plans to the respondent, under the facts

of this case, the evidence clearly established that the respondent was made aware of the

services that were required and failed to complete the service plan during any nine-month

period following the adjudication of neglect. The first nine-month period in this case was

from the date the adjudication orders were signed, October 7, 2019, to July 7, 2020.

Referrals for services were made between November 2019 and January 2020. Christine

Foster, parenting educator at Webster Cantrell Youth Advocacy, received a referral for
                                         53
the respondent to engage in parenting education classes on December 17, 2019, and made

her first contact with the respondent on January 29, 2020. Foster and the respondent

scheduled regular appointments in February 2020, but the respondent failed to appear for

the appointments on February 7 and 14, 2020. Further, Foster contacted the respondent

and confirmed the next appointment on February 18, 2020. Despite the confirmation, the

respondent failed to appear for the next scheduled appointment on February 24, 2020.

After that missed appointment, Foster contacted the respondent, who apologized for

missing the appointment. The respondent failed to begin or complete her parenting

education classes during the first nine-month period. At the fitness hearing, the

respondent denied Foster scheduled these appointments; however, the circuit court found

Foster’s testimony to be credible and the respondent’s testimony “completely incredible.”

The respondent failed to obtain the mental health and substance abuse assessments or

otherwise engage in services during the first nine-month period.

¶ 109 The second nine-month period in this case was from July 7, 2020, to April 7,

2021. On January 27, 2021, the respondent did obtain mental health and substance abuse

assessments. No substance abuse services were recommended, but the respondent was

recommended for mental health counseling on an individual outpatient basis. The

respondent, however, failed to engage in these services during the second nine-month

period, only engaging in counseling in July 2021. Again, the respondent failed to engage

in any recommended services during the second nine-month period.

¶ 110 The final nine-month period in this case was from March 14, 2021, to December

14, 2021, the date the motion for termination was filed. During this period, the
                                      54
respondent did engage in the “Nurturing Parenting” curriculum with Christine Foster. As

of December 14, 2021, however, the respondent needed to complete 16 more classes of

that curriculum as well as the entire “Protective Factors” curriculum. According to

Foster, it would take at least one year for the respondent to complete both curriculums.

The respondent argues that she suffers from the learning disability dyslexia, and that this

made it difficult for her to complete the parenting services. Foster testified, however, that

when the respondent informed her that she struggled to understand reading, Foster

suggested that the respondent’s boyfriend help with the reading. Foster also stated that

she gave the respondent blue vellum to put over the words to assist her and suggested the

respondent follow underneath the paper. Further, Foster testified that she and the

respondent reviewed materials verbally to help with the respondent’s understanding.

¶ 111 The respondent was also engaged in mental health services during the final nine-

month period. The respondent, however, did not actively engage in any of the

recommended services until July or August 2021, and failed to complete any of her

recommended services within this final nine-month period. Although the respondent did

engage in domestic violence services, this was only in March 2022, long after the petition

for termination was filed. The testimony at the fitness hearing was clear that the circuit

court was not close to being able to return the minor children home in the near future.

¶ 112 The respondent also argues on appeal that she consistently attended her visits with

the minor children. Although this may be true, the testimony presented at the fitness

hearing was that on July 6, 2021, the respondent’s visitation was reduced to once weekly

due to her lack of consistency and her problematic behaviors during the visits. It was
                                         55
noted that in October 2021, visits were moved to the respondent’s home, that the

respondent engaged with the minor children during visitation by playing with them and

providing food as needed, and that the minor children appeared comfortable with the

respondent and enjoyed the visits. The respondent’s arguments on appeal are not

supported by the various reports submitted to the circuit court and the testimony at the

circuit court’s fitness hearing. As stated above, the circuit court was in the best position

to make a credibility assessment of the respondent’s testimony, along with the

testimonies of the respondent’s caseworkers and providers. Further, as noted above,

reasonable progress is an objective standard that focuses upon the amount of progress

measured from the conditions existing at the time custody was taken from the

parent. In re D.T., 2017 IL App (3d) 170120, ¶ 17. In this matter, the respondent was

permitted over two years from the time the minor children were taken into DCFS’s care

to complete her service plan and failed to do so. At the end of the lengthy period of time

that the minor children were in care, the circuit court was no closer to being able to

conclude that the children would be returned to parental custody in the near future.

¶ 113 Therefore, we find that the circuit court’s finding that the respondent was an unfit

person as defined in section 1(D)(m)(ii) of the Adoption Act, based on the respondent’s

failure to make reasonable progress toward the return of the minor children during any

nine-month period following the adjudication of neglect, was not contrary to the manifest

weight of the evidence. As noted above, only one count of unfitness needed to be proven

for the circuit court to find that the respondent was an unfit person. In re J.A., 316 Ill.

App. 3d at 564. Because we have determined that the circuit court’s finding that the
                                      56
respondent was an unfit person for failing to make reasonable progress toward the return

of the minor children during any nine-month period following the adjudication of neglect,

we do not need to address the respondent’s remaining issues relating to parental

unfitness.

¶ 114                            B. Best Interest Determination

¶ 115 After a circuit court enters an order finding a parent unfit, it must determine

whether termination of parental rights is in the minor children’s best interests. In re

B’Yata I., 2014 IL App (2d) 130558-B, ¶ 41. Section 1-3(4.05) of the Adoption Act (705

ILCS 405/1-3(4.05) (West 2020)) sets forth the various factors for the circuit court to

consider in assessing children’s best interests. Id.

¶ 116 In determining the best interests of the children, the circuit court must consider the

following statutory factors within the context of the children’s age and developmental

needs: (1) the children’s physical safety and welfare; (2) the development of the

children’s identities; (3) the children’s background and ties; (4) the children’s sense of

attachments, including where the children feel love, attachment, and a sense of being

valued, the children’s sense of security, the children’s sense of familiarity, the continuity

of affection for the children, and the least disruptive placement alternative for the

children; (5) the children’s wishes and long-term goals; (6) the children’s community

ties; (7) the children’s need for permanence, which includes a need for stability and

continuity of relationships with parent figures, siblings, and other relatives; (8) the

uniqueness of every family and the children; (9) the risks related to substitute care; and

(10) the preferences of the persons available to care for the children. In re Daphnie E.,
                                           57
368 Ill. App. 3d 1052, 1072 (2006); see also 705 ILCS 405/1-3(4.05) (West 2020). While

all of the above factors must be considered, no one factor is dispositive. In re K.C., 2022

IL App (5th) 220312-U, ¶ 34. Other important factors include the nature and length of the

children’s present caretaker and the effect that a change of placement would have upon

the emotional and psychological well-being of the child. Id.

¶ 117 The State bears the burden of proving, by a preponderance of the evidence, that

termination is in the best interests of the minor children. In re Jay. H., 395 Ill. App. 3d

1063, 1071 (2009). A circuit court’s best interests finding will not be disturbed on appeal

unless it is against the manifest weight of the evidence. Id. A decision is against the

manifest weight of the evidence only if an opposite conclusion is clearly apparent. Id.

The circuit court is not required to make specific findings of fact concerning the best

interest factors as long as there is some indication in the record that it considered the

enumerated factors when making the best interest determination. In re Marriage of

Stribling, 219 Ill. App. 3d 105, 107 (1991). In this matter, after carefully reviewing the

record and in light of the best interest factors that must be considered, we do not find that

the circuit court’s determination to terminate the respondent’s parental rights was against

the manifest weight of the evidence.

¶ 118 The respondent argues that she had engaged in domestic violence and parenting

classes during the months prior to the best interest hearing. She further argues that the

bond between the minor children and her is very strong and that it would be traumatic for

the minor children to be cut off from the respondent. The respondent argues that when

DCFS observed the respondent’s residence, no concerns were found, and it was deemed
                                        58
safe and suitable. The respondent finally argues that it is in the best interests of the minor

children that they grow up with the mother that loves them and has fought for them. We

disagree.

¶ 119 The circuit court made an extensive record regarding its consideration of the

children’s best interest factors as set forth above. The circuit court reviewed the best

interest report and heard the testimony regarding the love and bond the minor children

shared with their foster parent and extended foster family, with the minor children

referring to their foster parent as “Grandma.” The circuit court also heard the testimony

that the minor children were placed together in the foster home since August 2019, and

how well they were doing in the home and at school. The circuit court heard testimony of

how the minor children were supported and loved by the foster parent and family, and

that the minor children got along well with the other children in the extended family. The

minor children attended church with the foster family, felt a great sense of community in

their placement, and were well socialized and engaged in activities in the neighborhood,

at church, and in school. The foster parent consistently met the minor children’s basic

needs, and they were up to date on all their medical appointments and examinations. The

circuit court heard testimony regarding the minor children’s current home, stability, and

permanency. The circuit court referenced the minor children feeling safe in the foster

home.

¶ 120 The respondent’s home was deemed “safe” in October or November 2021, by

DCFS, and Ally Dent testified that she had no concerns with the home, and that it was

“safe and suitable.” However, when questioned what her safety concerns were about
                                       59
returning the minor children to the respondent’s home, Dent stated: “The safety concerns

that brought the children into care remain because [the respondent] has not completed

services. But the home, in and of itself, is safe and not harmful to those that are living in

it.” The circuit court noted Dent’s testimony that she plainly stated that it would be best

to terminate the respondent’s parental rights and free the children up to adoption so that

they can have a stable, long-term permanent placement.

¶ 121 Addressing the respondent’s argument regarding the strong bond between her and

the minor children, and that it would be traumatic for them to be cut off from the

respondent, Dent testified that the respondent and minor children were very close and

enjoyed spending time together. Dent further stated that she believed it would be

traumatic for the minor children to be cut off from the respondent. However, Dent went

on to state that she discussed this with the foster parent, and that the foster parent was

willing to maintain the relationship between the minor children and the respondent.

Further, Dent testified that she spoke with the minor children regarding the adoption and,

although L.B. was upset, they both understood that the respondent’s home was not safe

and that they might not be able to return home to the respondent.

¶ 122 The circuit court, having observed the witnesses and heard the testimony, is in a

better position to weigh this evidence. In re Julian K., 2012 IL App (1st) 112841, ¶ 66.

The respondent does not allege, nor does the record indicate, that the circuit court failed

to consider the enumerated factors when making the best interests determination. The

circuit court evaluated the testimony related to the above considerations and found that


                                             60
they did not outweigh the evidence in favor of termination by a preponderance of the

evidence.

¶ 123 Based on the above analysis, we find that the circuit court’s judgment that

termination of the respondent’s parental rights was in the minor children’s best interests

was not contrary to the manifest weight of the evidence.

¶ 124                                III. CONCLUSION

¶ 125 Based on the above, we find that the circuit court’s judgment that the respondent

was an unfit person based upon its determination that the respondent failed to make

reasonable progress for the return of the minor children during any nine-month period

following the adjudication of neglect, and that it was in the best interests of the minor

children to terminate the respondent’s parental rights, was not contrary to the manifest

weight of the evidence. Therefore, we affirm the judgment of the circuit court terminating

the respondent’s parental rights regarding the minor children.



¶ 126 Affirmed.




                                            61